IN THE UNITED STATES COURT OF APPEALS

            FOR THE FIFTH CIRCUIT

               _______________

                 No. 97-30552
               _______________


          UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee,

                   VERSUS

             JOHN J. HEMMINGSON

                     and

        ALVAREZ T. FERROUILLET, JR.,

                                 Defendants-Appellants.


* * * * * * * * * * * * * * * * * * * * * * *

               _______________

                 No. 97-30598
               _______________


          UNITED STATES OF AMERICA,

                                 Plaintiff-Appellant,

                   VERSUS

             JOHN J. HEMMINGSON

                     and

        ALVAREZ T. FERROUILLET, JR.,

                                 Defendants-Appellees.


          _________________________

Appeals from the United States District Court
    for the Eastern District of Louisiana
          _________________________
              September 30, 1998
Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

JERRY E. SMITH, Circuit Judge:



     John Hemmingson and Alvarez Ferrouillet, Jr., challenge their

convictions of money-laundering; Ferrouillet also challenges his

sentence.    The government, through the Office of the Independent

Counsel, appeals the sentences.     We affirm.



                                   I.

     The origin of this case lies in the ashes of Henry Espy's

failed campaign for Congress.      In the spring of 1993, Espy, the

Mayor of Clarksdale, Mississippi, and president of the National

Conference of Black Mayors (“NCBM”), was a defeated and indebted

candidate.    He had sought the Mississippi congressional seat

vacated by his brother Michael when the latter became Secretary of

Agriculture, but he succeeded only in running up a large campaign

debt.

     Ferrouillet is a New Orleans attorney who had met Henry Espy

the previous year and served as chairman of the Espy for Congress

campaign.     In   addition   to   his   lawyerly   work,   Ferrouillet

moonlighted as an insurance broker, managing his own company,

Municipal Healthcare Cooperative.        He also acted as the NCBM's

representative on health care issues and had helped broker deals

between municipalities and health insurance companies.

     Ferrouillet offered to help Espy pay off his campaign debt and

worked with the unsuccessful candidate to obtain a $75,000 loan


                                   2
from a Mississippi bank, then guaranteed the loan on behalf of his

law firm, Ferrouillet & Ferrouillet. The campaign proved unable to

repay the loan, nor could Ferrouillet come up with the money

himself.   The loan came due on June 15, but Ferrouillet sought and

received an extension to September 30; the deadline was once again

pushed back, at his request, to December 31.         As the new year

dawned and Ferrouillet failed to repay the loan, the bank referred

the matter to its attorneys for collection.

     In March 1994, Henry Espy held a reception at a private club

in Washington, D.C., in hopes of retiring his debt.        The event was

sparsely   attended:   Only   about   twelve   potential   contributors

showed. Present, however, was HemmingsonSSthe president and CEO of

Crop Growers, a holding company for several crop insurance firms.

At the time of the fundraiser, Congress had begun considering

proposals for crop insurance reform, and Crop Growers had openly

acknowledged, in its public disclosure forms, the government's

power over this heavily-regulated industry.

     That evening, Espy asked Hemmingson and the other attendees to

raise $10,000 each; he later sent Hemmingson a thank-you letter

“for the immediate and much needed assistance you pledged in

helping me retire my congressional campaign debt. Friends who come

to the aide [sic] of friends are never forgotten.”     The fundraiser

proved a failureSSit raised only $10,000, and Ferrouillet labeled

it an “absolute disaster”SSbut he was able to secure yet another

extension from the bank.      Under the new agreement, Ferrouillet

would pay off the loan through four monthly post-dated checks


                                  3
beginning in June.

      Ferrouillet and Hemmingson met for the first time at Espy's

fundraiser.      On June 30, they entered into a contract, prepared by

Ferrouillet,         under      which       Ferrouillet        would    act   as     “Special

Corporate       Counsel        in    connection         with    the    development      of    a

comprehensive        healthcare           plan     which   [Crop      Growers]     might    co-

sponsor, along with [Ferrouillet's business] Municipal Healthcare

Cooperative, Inc., for presentation to and implementation within

the   membership          of   the       National      Conference      of   Black    Mayors.”

Hemmingson then prepared a $20,000 check drawn on a Crop Growers

Insurance account and made payable to “Alvarez T. Ferrouillet, Jr.,

Attorney at Law.”          He signed the check and mailed it to Ferrouillet

in Louisiana.

      The contract provided that Ferrouillet would be given the

$20,000 as a “retainer” from which he would periodically draw

$1,000 as his monthly fee.                 In exchange, he would help develop Crop

Growers's nascent health insurance business by securing NCBM's

endorsement.          The agreement, which is largely boilerplate and

hardly a model of artful drafting, further provided that “[t]he

details of our services and the amount of our fees will be provided

to you on computer generated statements monthly as our services are

rendered    .    .    .    .        It    is   very    important       to   maintain    close

communications.”

      At the end of July, Ferrouillet cashed the Crop Growers check

at    Evergreen       Supermarket,             a   neighborhood        grocery      store    in

Louisiana.      The store's owner, a personal friend of Ferrouillet's,


                                                   4
gave the lawyer $5,000 cash on the spot and, after depositing the

check, $15,000 in $100 bills a week later.

      Ferrouillet promptly deposited $10,000 in $100 bills into an

Espy for Congress bank account that he had opened earlier that

year; two days later, he deposited $9,000, again in $100 bills.               He

then wired $21,000 from the account to the Mississippi bank to be

applied against the loan.

      In March 1995, FBI agents contacted Ferrouillet.               They were

investigating the Washington fundraiser and asked the lawyer about

the source of his $10,000 deposit.            He explained that the money

came from individual donors, then provided the agents with a list

of forty-six and the amounts each contributed. As the agents began

checking the names and realized the list was phony, Ferrouillet's

scheme collapsed.1



                                      II.

      After a jury trial, Hemmingson was convicted of interstate

transportation of stolen property (18 U.S.C. § 2314), money-

laundering (18 U.S.C. § 1956(a)(1)(B)(i)), and engaging in a

monetary transaction with criminally derived property (18 U.S.C.



       1
         An obvious question is why Ferrouillet chose to launder the $20,000
rather than simply deposit the money into his own account and write his own check
to the bank. His answer is that he received a call, at the end of May 1994, from
a Federal Election Commission monitor who had been reviewing Henry Espy's
campaign finance reports. She told him that, under federal election law, a loan
guarantee is the same as a contributionSSso Ferrouillet had violated the law when
he originally guaranteed the loan. Although testimony suggested that his paying
off the illegal loan would not have constituted an additional offense,
Ferrouillet apparently did not realize this. As he paints it, he was trapped:
either break the law again in paying off the loan himself, or default and allow
the bank to attach his personal assets.

                                       5
§ 1957).     He was acquitted of a separate § 1957 count.             Ferrouillet

was convicted on all counts: interstate transportation of stolen

property (18 U.S.C. § 2314), five counts of money-laundering

(18 U.S.C. § 1956(a)(1)(B)(i) & (ii)), two counts of engaging in a

monetary transaction with criminally derived property (18 U.S.C.

§ 1957), and two counts of making false statements to a federal

agent (18 U.S.C. § 1001).         He subsequently pleaded guilty in the

Northern District of Mississippi to one count of conspiracy to make

false statements and defraud the United States (18 U.S.C. § 371)

and   five    counts   of   making   false    statements     to   a    financial

institution (18 U.S.C. § 1014).              The Mississippi counts were

consolidated with the Louisiana counts for sentencing.2

      The presentence report (“PSR”) stated that the base offense

level of each defendant was 22, resulting in a sentencing range of

41 to 51 months, as each had a criminal history category of 1.               The

government objected to the PSR, asking the court to increase

Ferrouillet's offense level by two levels pursuant to U.S.S.G.

§ 3B1.3 for abusing a position of public trust and using a special

skill (his attorney skill) to commit his crimes.                  The district

court denied the request.

      The defendants also objected to the PSR; both requested a

downward departure on the ground that their conduct did not fall

       2
         The grand jury indicted Hemmingson, Ferrouillet, Municipal Healthcare
Cooperative, Inc., Ferrouillet & Ferrouillet, and Henry Espy on a variety of
counts related to the money-laundering. On motion of Ferrouillet and Espy, the
court transferred some of the counts to the Northern District of Mississippi.
In the end, only Hemmingson and Ferrouillet remained as defendants in Louisiana.
Following his conviction in Louisiana, however, Ferrouillet pleaded guilty to the
transferred counts, which were then returned to Louisiana and consolidated for
sentencing.

                                       6
within the “heartland” of the money-laundering guideline, U.S.S.G.

§   2S1.1.      The   district    court    agreed,   granted   the    downward

departure, and sentenced defendants to one year in a halfway house

pursuant to the more lenient fraud guideline, U.S.S.G. § 2F1.1.



                                     III.

      This is a consolidation of two appeals. Defendants argue that

the evidence was insufficient to support their convictions, that

the government's prosecution strategy violated their right to due

process, and that the method of jury selection violated federal law

and   the    Constitution.       Ferrouillet   challenges      his   sentence,

claiming an entitlement to a downward departure on the basis of his

“exceptional” history of charitable deeds and community service.

      The government contends that the district court erred in

granting the defendants a downward departure under the “heartland”

theory.      The government also says the court erred in refusing to

upwardly adjust Ferrouillet's sentence for abusing his position of

public trust and for his use of special skills in committing his

crimes.



                                     IV.

      In determining sufficiency of the evidence, we must decide

whether a rational trier of fact could have found that the evidence

established guilt beyond a reasonable doubt.              United States v.

Dupre, 117 F.3d 810, 818 (5th Cir. 1997), cert. denied, 118 S. Ct.
857 (1998).     We view all evidence, and any inferences that may be


                                      7
drawn from it, in the light most favorable to the government.

United States v. Sylvester, 143 F.3d 923, 930 (5th Cir. 1998).3



                                     A.

     Defendants zero in on Hemmingson's intent and motive in

writing the check to Ferrouillet.         Their argument runs as follows:

If Hemmingson did not intend the funds to reach Espy's campaign,

the government's case collapses, because the convictions rest on

the government's having proved that Hemmingson intended to defraud

Crop Growers when drafting the check.         The defendants reason that

if   Hemmingson    acted   honestlySSand     was    simply   victimized    by

FerrouilletSSneither defendant, as required under the statutes,

trafficked in “criminally derived property” or the “proceeds of

unlawful activity,” because the $20,000 would not have been taken

from Crop Growers through fraud.

     The defendants' theory is that Hemmingson wrote the check to

Ferrouillet to secure the attorney's services in an honest, if

ultimately fruitless, business venture.            While they concede that

Ferrouillet laundered the check, they argue that Hemmingson was

just an innocent businessman, blind to Ferrouillet's sinister

scheme and unaware of the check's “bizarre fate.” Hemmingson, they

claim, did not know that Ferrouillet had even guaranteed the loan,

let alone that he planned to launder the check to pay it off.

     Defendants point to evidence that they say shows Hemmingson

       3
         The defendants challenge their convictions on each count, with one
exceptionSSFerrouillet does not challenge sufficiency as to his convictions of
making false statements.

                                      8
believed he was engaging in a lawful business deal. They highlight

Ferrouillet's connections to the NCBM and his past success in

winning major insurance contracts for his clients.                       They also note

Hemmingson's determination to expand Crop Growers's business into

the   health   insurance   market.            Given     Hemmingson's           goals    and

Ferrouillet's     expertise     as    a       deal    maker,       it     is    perfectly

understandable, the defendants say, that Hemmingson would hire

Ferrouillet as a consultant capable of developing new markets for

Crop Growers.

      While    the   argument    is       plausible,      it       is     undercut       by

considerable evidence that Hemmingson intended the check as a

covert, illegal donation to the Espy campaign.                          The “consulting

contract” between Hemmingson and Ferrouillet appears to have been

a sham.    No work was performed on the contract.                       Aside from the

contract itself, neither side introduced a single document relating

to the purported consultancy or to the health care plan that

Ferrouillet was to help develop and market.                   Nor could counsel at

oral argument identify any evidence that the consultancy was

legitimate,    despite   our    repeated        efforts       to   elicit        a   single

example.      Evidently, the “close communication” promised in the

contract never materialized.

      Moreover, Ferrouillet, an attorney who bills his time, never

entered on his time sheets any work for Crop Growers; his firm

simply had no record that Crop Growers was a client.                      He never told

his brother, the firm's managing partner, of the engagement.

Finally,   despite    Ferrouillet's           failure    to    secure          the   NCBM's


                                          9
endorsement or to produce any sort of work product, Hemmingson

never questioned the lawyer about the work he was ostensibly hired

to perform, nor monitored his performance in any way, nor asked for

his   $20,000    backSSeven         when      Crop      Growers's     “Life       and    Health

Division” folded in 1995.                In sum, other than the check and the

contract, the defendants introduced no documentary evidence that a

legitimate business relationship existed.

      The   defendants'       counter         arguments        fall       short   under     our

deferential      standard     of        review.         Hemmingson         claims    that    he

regularly cut deals in hugger-mugger fashion and rarely supervised

the performance of outside consultants.                        He also says that the

unusual manner in which he recorded the payment in Crop Growers's

booksSSas a prepaid legal expense amortized over twenty monthsSSis

further     evidence       that     he     had     no     intent     to    camouflage       the

transaction.     These protestations, while plausible, are not enough

to render the verdict irrational.

      The government introduced additional evidence which, while not

stemming from the instant transaction, casts light on Hemmingson's

proclivity      to   use    Crop        Growers      as    a   vehicle      for     political

contributions.       In early 1993, he solicited twenty-six people to

contribute    (in    their        own    or   their       spouse's    names)        to   Espy's

campaign; these individuals were then reimbursed by Crop Growers.

The payments were disguised in Crop Growers's books as travel

advances, purchases of fixed assets, and the like.

      Hemmingson argues that he did not realize this scheme was

illegal, as he was relying on the advice of his accountants.                                 He


                                              10
also insists that this incident cannot be treated as probative of

his intent to defraud Crop Growers, pointing out that a District of

Columbia   jury   acquitted   him     of    criminal   conspiracy     charges

resulting from these contributions.            But, at a minimum, this

evidence     illustrates   Hemmingson's      desire    to   support   Espy's

political fortunes and his willingness to employ Crop Growers as a

means to this end.

     Finally, the government introduced persuasive evidence of

Hemmingson's repeated efforts to influence Michael Espy through his

brother.   The jury considered a fax Hemmingson sent to Henry Espy,

asking him to pass along Hemmingson's “thoughts” on crop insurance

reform to his brother. Similarly, on several occasions, Henry Espy

was present when Hemmingson met with Michael Espy to discuss reform

efforts.     And the government introduced evidence showing that,

after the earlier episode involving Hemmingson's orchestration of

illegal contributions to the Espy campaign, Hemmingson hired a

“consultant”SSthe immediate past director of the Federal Crop

Insurance CorporationSSto draft a letter to Michael Espy.

     The     proposed   letter,     which    was   ultimately    rephrased,

concluded:    “Perhaps, at some time in the future, we will be able

to arrange a Mississippi tour for you and Congressman Henry Espy if

our efforts on his behalf are successful (this part has to be

subtle).” This evidence further suggests that Hemmingson sought to

use Henry Espy as a conduit to the Secretary of Agriculture.

     The defendants urge us to consider Hemmingson's legitimate,

business-related reasons for writing the check to Ferrouillet. But


                                     11
our task in deciding sufficiency of the evidence is not to choose

between competing interpretations of events.          It is simply to

determine whether a rational trier of fact, viewing the evidence in

the light most favorable to the government, could have convicted.

The evidence is easily sufficient.




                                 B.

     Hemmingson launches a series of separate challenges to the

sufficiency of the evidence underlying his convictions of money-

laundering (18 U.S.C. §§ 1956(a)(1)(B)(i) and 1957).             He claims

that he did not aid and abet the money-laundering.         He says he had

no knowledge of Ferrouillet's villainous plan for the check, nor

did he (as required for § 1956 liability) “conceal” or “disguise

the nature” of anything.   Finally, he says that he did not engage

in money-laundering, because the check had not yet “attained the

status of proceeds” at the time it was transferred from Ferrouillet

to the grocery store.

     Many of Hemmingson's arguments rehash the defendants' general

sufficiency   challenge.   The   gist   of   his   claim    is   that   his

participation in the money-laundering scheme was so removed, and so

speculative, that he cannot be criminally liable.

     In United States v. Willey, 57 F.3d 1374 (5th Cir. 1995), we

held that a defendant is liable for aiding and abetting money-

laundering under § 1956(a)(1)(B)(i) when he “associated himself

with the unlawful financial manipulations, [when] he participated


                                 12
in them as something he wished to bring about, and [when] he

sought, by his actions, to make the effort succeed.”                   Id. at 1383

(quoting United States v. Termini, 992 F.2d 879, 881 (8th Cir.

1993)).    Even if Hemmingson lacked knowledge of the nuts and bolts

of    Ferrouillet's    plan,     he   had    sufficient        knowledge     of,   and

association with, the unlawful conduct to support conviction; the

evidence supported a finding that Hemmingson knew Ferrouillet would

make sure that the Crop Growers money reached the Espy campaign in

such a way as to conceal its origin.

       Hemmingson's other arguments are equally meritless.                   He says

that he never attempted to conceal the funds.                  The jury, however,

was    entitled   to   conclude,      based    on   his    curious      accounting

techniques, that he sought to camouflage the transaction.                     He also

claims, in challenging his § 1957 conviction, that the check never

amounted to “proceeds” as required by the statute.                   See 18 U.S.C.

§ 1957 (“the term 'criminally derived property' means any property

constituting, or derived from, proceeds obtained from a criminal

offense”). Hemmingson's argument is that the funds from the check,

not the check itself, constituted the “proceeds” of the crime.

       If this were so, it would follow that at the time the check

was deposited, it was not yet “proceeds,” and therefore its deposit

could not constitute money-laundering.                 We rejected a similar

argument in United States v. Cavalier, 17 F.3d 90, 93 (5th Cir.

1994),    where   we   treated    a   check   issued      as    a   result    of   the

defendant's fraud as “proceeds” of the crime.                       Moreover, the

statute, by referring to “any property . . . constituting proceeds”


                                        13
(emphasis    added),    suggests    that      an   as-yet-uncashed     check    may

constitute    proceeds.         Accordingly,        we     reject   Hemmingson's

contention    that     no   crime   is   committed       until   the   funds   are

disgorged.



                                         V.

      Hemmingson accuses the government of engaging in maneuvers

that deprived him of due process; he also raises, among other

things, venue and severance objections.             While we review questions

of constitutional law de novo, see United States v. Osborne,

68 F.3d 94, 98 (5th Cir. 1995), venue and severance decisions are

reviewed for abuse of discretion.                  Peteet v. Dow Chem. Co.,

868 F.2d 1428, 1436 (5th Cir. 1989); United States v. Moser,

123 F.3d 813, 828 (5th Cir.), cert. denied, 118 S. Ct. 642 (1997).



                                         A.

      Hemmingson's due process claim is premised on the overlapping

evidence in his District of Columbia and Louisiana trials.4                      He

notes that even the government appeared to concede a high degree of

overlap. But as the district court noted in denying his motion for

transfer, the two indictments were based on separate events and

separate crimes:       The Washington indictment was premised on the

reimbursement scheme, whereas the Louisiana indictment concerned

the   Ferrouillet      episode.      Although        the    evidence   may     have

      4
        Hemmingson (along with Crop Growers) was prosecuted in the District of
Columbia on charges relating to the reimbursement scheme. Crop Growers pleaded
no contest; Hemmingson was acquitted on all counts.

                                         14
overlapped,       the     key        point    is   that     the   crimes   differed.

Accordingly, Hemmingson's due process rights were not violated.5



                                              B.

     Hemmingson avers that the government assumed inconsistent

litigating positions in the District of Columbia and Louisiana. He

says that in the District of Columbia, the government portrayed

Crop Growers as a defendant, whereas in Louisiana it portrayed Crop

Growers as a victim.

     The     argument      fails.            The   government     characterized    the

shareholders of Crop Growers as the victim in each prosecution.

The company, in contrast, was charged in the District of Columbia

with vicarious liability for its officer's wrongful acts. Both the

Louisiana and District of Columbia district courts considered

Hemmingson's objection and approved the government's theory of the

case.

     In     any   event,        we    see     nothing     inconsistent,    let    alone

prejudicial, regarding the government's drawing distinctions of

this nature in cases involving a corporate officer's defrauding his

corporation. As in shareholder derivative suits, the “corporation”

is not necessarily a monolithic entity.



                                              C.

     Hemmingson         does    not    develop     his    forum-shopping    argument;

        5
        The government also points out that it would not have had venue in the
District of Columbia to prosecute the Ferrouillet scheme, nor in Louisiana to
prosecute the reimbursement arrangement.

                                              15
rather, he breezily avers that the government forum-shopped by

trying him first in Louisiana, even though he was first indicted in

the District of Columbia.         Hemmingson offers not even a soupçon of

evidence in support of his theory.            We see nothing that suggests

that   the   order   of   trial    resulted    from   anything   other   than

happenstance and the district courts' respective schedules.



                                       D.

       Hemmingson claims that the Independent Counsel exceeded its

jurisdictional mandate. He says that the record does not show that

Michael Espy participated in, or was even aware of, the money-

laundering scheme.

       It is irrelevant whether Hemmingson is right on this point,

for the instant prosecution falls well within the Independent

Counsel's broad mandate.      He may investigate

       whether [Michael Espy] has committed a violation of any
       federal criminal law . . . relating in any way to the
       acceptance of gifts by him from organizations or
       individuals with business pending before the Department
       of Agriculture . . . [and] other allegations or evidence
       of violation of any federal criminal law . . . by any
       organization   or   individual   developed  during   the
       Independent Counsel's investigation . . . and connected
       with or arising out of that investigation.

In re Alphonso Michael (Mike) Espy, Div. 94-2, Order at 2 (D.C.

Cir. Sp. Div. Sept. 9, 1994).         At risk of belaboring the obvious,

this prosecution's connection to Michael Espy is quite plain:

Hemmingson, as a crop insurer heavily dependent on the Department

of Agriculture, sought access to Michael Espy through Henry Espy,

who, other than his fraternal tie, had little to commend him as an


                                       16
object of Crop Growers's beneficence. Accordingly, the Independent

Counsel acted within its jurisdictional mandate in prosecuting

these defendants.



                                               E.

          Hemmingson    complains      that     the      district       court   abused      its

discretion       in    denying    his     motion           to   sever    his    trial       from

Ferrouillet's.         His specific protest is that the jury heard expert

testimony       about     Ferrouillet's              nefarious      deedsSSconcealment,

structuring       and    the     likeSSall          of   which    reflected         badly    on

Hemmingson, yet were tangential to the question of his guilt

because they occurred after he gave Ferrouillet the check. He also

contends that evidence of Ferrouillet's false statements to FBI

agents violated Bruton v. United States, 391 U.S. 123, 135-36

(1968), in that “powerfully incriminating extrajudicial statements

of    a    codefendant,    who        stands    accused         side-by-side        with    the

defendant, [were] deliberately spread before the jury in a joint

trial.”         Hemmingson      requested,           but    was   denied,       a    limiting

instruction on Ferrouillet's statements.

          We do not agree that the court abused its discretion in

refusing to sever or issue a limiting instruction.                         With regard to

the testimony of the money-laundering expert, the court did issue

a limiting instruction; Hemmingson's complaint is that it was

issued at the close of the evidence, a day after the testimony was

heard.       Hemmingson does not cite any precedent establishing that

the   failure     to    issue     a    contemporaneous            limiting      instruction


                                               17
constitutes reversible error.              In any event, we do not regard the

testimony as excessively prejudicial, and the limiting instruction

was adequate to dispel any prejudice.



                                            F.

     Hemmingson contends that the district court failed to issue a

limiting instruction as to testimony regarding Ferrouillet's false

statements.       Although we agree that the court probably should have

issued a limiting instruction under these circumstances, we cannot

agree that its refusal to do so amounts to reversible error.

     First,       the    testimony    concerned         charges    that    applied    to

Ferrouillet only.          Unlike the situation in Bruton, the testimony

could     not   be      used   directly      against       the    silent   defendant;

Hemmingson's complaint is that he was tarred by the general aura of

dishonesty surrounding Ferrouillet, rather than by any direct

evidence relevant to a charge against him.                       Also in contrast to

Bruton,     the      testimony       can    hardly         be    deemed    “powerfully

incriminating.”           It   was    far    from      a    confession     implicating

Hemmingson.

     Second, the court issued an instruction that, while not

exactly a limiting instruction targeted to the false-statements

testimony, served the same purpose.                    The court explained to the

jury that it must consider the evidence of each count separately

and consider the evidence against each defendant separately.                        This

instruction, coupled with the likely harmlessness of the false-

statements      testimony,      undercuts        any    claim     of   prejudice.      A


                                            18
defendant faces a high hurdle in proving a court abused its

discretion in failing to offer a limiting instruction:               He must

show that he received an unfair trial and suffered “compelling

prejudice.”     United States v. Salomon, 609 F.2d 1172, 1175 (5th

Cir. 1980).    Hemmingson has not carried that burden.



                                     VI.

     Ferrouillet argues that the method of jury selection violated

the Jury Selection and Service Act of 1968 (“Jury Act”), 28 U.S.C.

§§ 1861-1878, and the Constitution.6         The crux of his claim is that

he, a black man, was tried before an all-white jury.7               The weak

link in Ferrouillet's claim is that, as he concedes, the method of

jury selection was entirely colorblind; he does not allege any sort

of intentional race-based discrimination, but relies instead on the

outcome of the selection process.

     We apply a bifurcated standard of review to claims brought

under the Jury Act.     A decision to excuse an individual juror under

the Act is reviewed for abuse of discretion; but to the extent the

decision rests on the court's interpretation of the Act's language,

the standard of review is de novo.         See United States v. Contreras,

108 F.3d 1255, 1265 (10th Cir.), cert. denied, 118 S. Ct. 116



      6
        His constitutional claim, which encompasses alleged violations of the
Sixth Amendment's fair-cross-section requirement, the Equal Protection Clause,
the Fifth Amendment's Due Process Clause, and the Sixth Amendment's right to
counsel, is tacked on to the end of the statutory argument in his brief. It
consists of a single paragraph and a footnote.
     7
        Hemmingson, who does not allege that he is black, adopts Ferrouillet's
argument.

                                     19
(1997).



                                          A.

       The jury venire, drawn at random, included 109 people, of whom

24 were black.            This mirrored the demographics of the forum

district, which, we are told, is 23% black.                   As the trial was

scheduled to last roughly two weeks (intruding on the Christmas

season), the court mailed each venireman a questionnaire.                  Both

sides consented to the one hundred questions included within.                  The

court, based on the answers to the questionnaire and accompanying

letters, excused 39 veniremen upon finding that their service would

pose       an   “undue   hardship    or   extreme   inconvenience.”     Seventy

veniremen remained, ten of whom were black.                    The court then

randomly selected 32 veniremen for voir dire, two of whom were

black and were struck via the government's peremptory strikes.8

       It is undisputed that the court did not excuse any venireman

for racial        reasons.     But    Ferrouillet    argues   that   instead   of

summarily dismissing the 39 for hardship on the basis of their

questionnaires, the court should have summoned all of them to the

courtroom and ascertained their race before dismissing them. This,

says Ferrouillet, would have ensured that the resulting pool was

properly proportional.

       The obvious flaw in this argument is that Ferrouillet cannot

satisfactorily explain how the result would have been different


       8
        Ferrouillet does not claim that these peremptory strikes were exercised
for anything other than a race-neutral reason.

                                          20
even if the veniremen had personally appeared in the courtroom. He

does not venture to suggest that the district court should have

discriminated on the basis of race, even though this is the logical

consequence of his argument.     Instead, he contends that a personal

examination would have shown that some of the proffered reasons for

hardship were not so compelling after all.      He buttresses his claim

by comparing what he characterizes as the flimsy reasons of the 39

veniremen excused by mail to the purportedly persuasive reasons of

those subjected to voir dire and not excused.



                                   B.

     The vehicle for Ferrouillet's challenge is the Jury Act, which

provides that “all litigants in Federal courts entitled to trial by

jury shall have the right to . . . petit juries selected at random

from a fair cross section of the community in the district or

division   where   the   court   convenes.”      28   U.S.C.   §   1861.

Importantly, the statute allows the court to excuse a venireman for

“any . . . factor which the court determines to constitute an undue

hardship or to create an extreme inconvenience to the juror.”

28 U.S.C. § 1869(j). These factors include a juror's distance from

the courthouse or a family emergency.     Id.   In order to win relief

under the Act, a defendant must prove a “substantial failure” to

comply with its provisions.      28 U.S.C. § 1867(a).    A substantial

failure is one that destroys the “random nature or objectivity of

the selection process.”    United States v. Kennedy, 548 F.2d 608,

612 (5th Cir. 1977).


                                   21
      Neither the Act nor the Constitution was violated here.                    The

court,     upon    reviewing    the     questionnaires,        made    reasonable,

colorblind    judgments    about      which    veniremen     faced    hardship   or

inconvenience.       As Ferrouillet concedes, race never entered the

picture.    His challenge to the allegedly arbitrary application of

different standardsSSa lenient standard for excuse-by-mail; a more

rigorous one for in-court, voir dire excuseSSfalls flat.

      The examples of so-called arbitrariness Ferrouillet identifies

do not even begin to support a finding that the jury was selected

in a non-random manner.        We see no credible evidence of an abuse of

discretion    in    excusing    jurors,       let   alone   evidence    of   racial

discrimination.       The happenstance of a disproportionately white

jury is simply not enough to prevail under the Act.



                                        VII.

      Ferrouillet challenges his sentence, arguing that the court

erred in refusing to grant him a downward departure on the basis of

his   “exceptional”     record     of    public      service    and    his   sundry

charitable good deeds.           We lack jurisdiction to address this

issue.9

      Even were we to reach the question, Ferrouillet faces an

uphill battle in the form of U.S.S.G. § 5H1.11, which provides that

“civic, charitable, or public service . . . and similar prior good


      9
       See United States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995) (“Because
[the defendant's] challenge to his sentence     involves only his dissatisfaction
with the district court's refusal to grant a    downward departure and not a legal
error or misapplication of the guidelines .     . . we lack jurisdiction over his
appeal.”).

                                         22
works are not ordinarily relevant in determining whether a sentence

should be outside the applicable guideline range.”                     While the

guidelines do permit departures in “exceptional case[s],” see

U.S.S.G. ch. 5, pt. H, intro. comment, the court cannot be said to

have abused its discretion in refusing to deem Ferrouillet's work

“exceptional” and reduce his sentence.10



                                       VIII.

      The government's appeal focuses on what it considers the

excessively lenient sentences. It says the district court erred in

failing to adjust Ferrouillet's sentence upwardly for his abuse of

a position of public trust and use of special skills as an

attorney.      The government also claims the court erred in departing

downward on the ground that the offenses fell outside the heartland

of the money-laundering guideline.             In light of our deferential

standard of review, we disagree and affirm the sentences.11



                                        A.

      The      government   contends     the   court   should       have   boosted

Ferrouillet's sentence pursuant to U.S.S.G. § 3B1.3, which provides

for an upward adjustment when the defendant abused a position of

public    trust    or   employed   a   special   skill   “in    a    manner   that



     10
        Cf. United States v. Peters, 978 F.2d 166, 171 (5th Cir. 1992) (in which
two Purple Hearts and a distinguished flying cross did not merit a downward
departure for exceptional public service).
          11
            The government's request to review the defendants' commitment
designations is denied as moot.

                                        23
significantly facilitated the commission or concealment of the

offense.”      To   bolster    its   claim    that    Ferrouillet    used   his

attorney's skills, the government points to his drafting of the

sham consulting contract and his use of law firm letterhead in

correspondence with the Mississippi bank; the government contends

that Ferrouillet's position as an attorney lent his wheelings and

dealings an air of propriety.         “The application of § 3B1.3 is a

sophisticated factual determination reviewed under the clearly

erroneous standard.”      United States v. Fisher, 7 F.3d 69, 70 (5th

Cir. 1993).

     While an attorney's skills qualify as “special skills” for

purposes of § 3B1.3,12 the court found that Ferrouillet did not

employ these skills in committing his crimes.            Although he drafted

an engagement letter, he copied much of it from a standard form.

More importantly, he never performed legal services to facilitate

or conceal the crime. As the government emphasized in its case-in-

chief, Ferrouillet never performed even pretextual legal work for

HemmingsonSSindeed,     this   was   the     very    reason   the   government

contended their agreement was a sham.           The court did not clearly

err in making the factual determination that Ferrouillet's use of

his legal skills did not, as § 3B1.3 requires, “significantly

facilitate” the offense.

     Nor did the court clearly err in determining that Ferrouillet



      12
         See U.S.S.G. § 3B1.3, application note 2: “'Special skill' refers to
a skill not possessed by members of the general public and usually requiring
substantial education, training or licensing. Examples would include . . .
lawyers.”

                                      24
did not abuse his position of public trust in a manner that

significantly       facilitated       the   crimes.        Although    attorneys    by

definition occupy a position of public trust, see United States v.

Harrington, 114 F.3d 517, 519 (5th Cir.), cert. denied, 118 S. Ct.
320 (1997), automatically enhancing an attorney's sentence would

render the “significantly facilitate” language surplusage.                          If

Ferrouillet did not employ his attorney's skills, it is difficult

to see how his mere status as an attorney could have significantly

facilitated the crime.13 The court did not clearly err in rendering

this factual finding.



                                            B.

      The    government's      primary      argument   on     appeal     targets   the

decision to depart downward on the basis that the defendants'

conduct      fell   outside    the     heartland      of    the   money-laundering

guideline.      Ferrouillet was convicted of sixteen felony counts,

Hemmingson of three.           As recommended in the PSR, the guideline

range for each defendant was 41-51 months' imprisonment.                           The

court      determined   that    the    offenses    did      not   fall   within    the

heartland of the money-laundering guideline, U.S.S.G. § 2S1.1, and

instead applied the fraud guideline, § 2F1.1, sentencing each

defendant to twelve months in a halfway house and work-release

program.



      13
        Cf. Harrington, 114 F.3d at 519 (“The record unambiguously establishes
that Harrington used and abused his position as a lawyer in his effort [to commit
the fraud].”).

                                            25
                                    1.

     We review for abuse of discretion a decision to depart from

the guidelines. Koon v. United States, 518 U.S. 81, 96-100 (1996);

United States v. Walters, 87 F.3d 663, 672 n.10 (5th Cir. 1996).

A decision whether a particular factor is a permissible basis for

departure is also reviewed for abuse of discretion, although this

“is a question of law, and the court of appeals need not defer to

the district court's resolution of the point.”       Koon, 116 S. Ct. at

2047.   Should we determine that the court based its departure on a

mélange of permissible and impermissible factors, we must decide

“whether the district court would have imposed the same sentence

had it not relied upon the invalid factor or factors.”       Williams v.

United States, 503 U.S. 193, 203 (1992).        If we conclude that the

sentence would have differed, we must remand for resentencing. Id.



                                    2.

     The court made a “heartland” departure.         A court may depart

from the applicable guideline range when it “finds that there

exists an aggravating or mitigating circumstance of a kind, or to

a degree, not adequately taken into consideration by the Sentencing

Commission in formulating the guidelines that should result in a

sentence different from that described.”          18 U.S.C. § 3553(b).

Unusual    or   atypical   cases   are   not   “adequately   taken   into

consideration,”     hence the heartland departure.       The guidelines

explain:

     The Commission intends the sentencing courts to treat
     each guideline as carving out a “heartland,” a set of

                                    26
       typical cases embodying the conduct that each guideline
       describes. When a court finds an atypical case, one to
       which a particular guideline linguistically applies but
       where conduct significantly differs from the norm, the
       court may consider whether a departure is warranted.

U.S.S.G. ch. 1, pt. A, intro. comment. 4(b).             In this way, the

heartland departure enables courts to avoid rigid application of

the guidelines, provided they articulate reasons why they deem the

case atypical.

       The difficulty lies in identifying which factors a court may

consider in evaluating atypicality.          In Koon, the Court directed

sentencing courts to ask four questions:

       1. What features of this case, potentially, take it
       outside the Guidelines' “heartland” and make of it a
       special, or unusual, case?

       2. Has the Commission forbidden departures based on those
       features?

       3. If not, has the Commission encouraged departures based
       on those features?

       4. If not, has the Commission discouraged departures
       based on those features?
518 U.S. at 95 (quoting United States v. Rivera, 994 F.2d 942, 949

(1st   Cir.   1993)).   If    the   factor    is   not   mentioned   in   the

guidelines, the court must consider the “structure and theory of

both relevant individual guidelines and the Guidelines taken as a

whole” and decide whether the factor is sufficient to take the case

outside the heartland.       See Koon, id. (quoting Rivera, 994 F.2d

at 949).   The court must also bear in mind that departures based on

grounds not mentioned in the guidelines are          “highly infrequent.”

Id. (quoting U.S.S.G. ch. 1, pt. A).

       Koon teaches that discretion to depart is limited:            A court

                                    27
may not do so on the basis of forbidden factors, or of a factor

already taken into account by the guidelines, unless that factor is

present to an exceptional degree or in some other way makes the

case different from the ordinary case in which the factor is

present.    Id.14   But Koon also stresses that courts of appeals owe

considerable deference in reviewing a decision to depart:

      A district court's decision to depart from the Guidelines
      . . . will in most cases be due substantial deference,
      for it embodies the traditional exercise of discretion by
      a sentencing court. Before a departure is permitted,
      certain aspects of the case must be found unusual enough
      for it to fall outside the heartland of cases in the
      Guideline. To resolve this question, the district court
      must make a refined assessment of the many facts bearing
      on the outcome, informed by its vantage point and day-to-
      day experience in criminal sentencing.
518 U.S. at 98 (internal citation omitted).           For an appeals court

“[t]o ignore the district court's special competenceSSabout the

'ordinariness' or 'unusualness' of a particular caseSSwould risk

depriving the Sentencing Commission of an important source of

information, namely, the reactions of the trial judge to the fact-

specific circumstances of the case . . . .”             Id. at 99 (quoting

Rivera, 994 F.2d at 951).



                                      3.

      Over the course of its twenty-five-page sentencing opinion,

the court offered a series of reasons why it considered this case



      14
         Factors such as the defendant's race, sex, and religion are expressly
prohibited. See U.S.S.G. ch. 1, pt. A, intro. comment. 4(b). In determining
whether the guidelines “take a factor into account,” courts are confined to the
guidelines and their policy statements and official commentary. See 18 U.S.C.
§ 3553(b).

                                      28
atypical and therefore outside the heartland.15               First, the court

determined that the money-laundering guideline, U.S.S.G. § 2S1.1,

primarily    targets     large-scale        money-laundering,     which   often

involves the     proceeds     of   drug   trafficking    or   other   types   of

organized crime.       The commentary to the guideline notes that the

underlying statute, 18 U.S.C. § 1956, is part of the Anti-Drug

Abuse Act of 1986.      Similarly, other district courts and even the

government (in a different case) have noted that the guideline

typically     applies    to    drug-related       offenses.16       The   court

distinguished Hemmingson's and Ferrouillet's conduct from that

which ordinarily warrants sentencing under § 2S1.1SSnamely, large-

scale laundering of the fruits of organized crime.

      The government argues that these factors are already taken

into account by the guideline, and therefore cannot serve as a

basis for departure. It points out that the guideline provides for

a three-level increase if the defendant knew or believed the funds

were proceeds of drug trafficking, which implies that the guideline

encompasses more than just drug-related offenses.                See U.S.S.G.

§ 2S1.1(b)(1).



     15
        The length of the court's explanation reflects the time and energy both
sides invested in arguing sentencing issues. The government, in the midst of
this dispute, observed that “the sentencing guideline computations and arguments
related to downward departure may have become among the most briefed in history.”
       16
          In United States v. Caba, 911 F. Supp. 630, 635 (E.D.N.Y.), aff'd,
104 F.3d 354 (2d Cir. 1996) (unpublished), a case involving a food stamp-for-cash
scheme, the government conceded at oral argument that “the employment of the
statute has almost always been in drug cases.” The court then concluded: “The
money laundering computations are derived from the guideline's relationship to
drug crimes; it is that relationship which drives the high guideline level and
would in this case produce a custodial range that grossly exaggerates the
seriousness of the actual conduct.” Id. at 636.

                                       29
     The district court adopted the reasoning of United States v.

Caba, 911 F. Supp. 630 (E.D.N.Y.), aff'd, 104 F.3d 354 (2d Cir.

1996), where the court held that the enhancement provision merely

distinguishes between defendants who knowingly launder drug money,

and those who are ignorant of the source of the illicit funds.

This interpretation harmonizes with the elements of the money-

laundering statute, which does not require knowledge of the source.

More to the point, the government's argument that § 2S1.1 is not

limited solely to drug offenses fails to engage the district

court's observation that the statute targets both drug-related

money-laundering and money-laundering that stems, more generally,

from organized crime.

     In any event, even if we agree that the guideline's heartland

covers more than just money-laundering involving drugs or organized

crime, we must decide whether the guideline's heartland encompasses

the facts of this case.   The district court relied on a Department

of Justice manual, FEDERAL PROSECUTION   OF   ELECTION OFFENSES (6th ed.

1995), as evidence that it is highly unusual, given the facts of

this case, to prosecute under the money-laundering statutes.        The

manual expressly states that “the use of conduits to conceal the

fact that corporate funds were infused into a political campaign”

should be prosecuted as a misdemeanor.        Id. at 108.    The manual

also says that more serious crimes, such as aggravated campaign

financing violations prosecuted as felonies, should be sentenced by

using the fraud or conspiracy-to-defraud guidelinesSSboth of which

provide more lenient sentences than does the money-laundering


                                 30
guideline.    Id. at 135.17

     The government argues that relying on the Department of

Justice manual as evidence of typicality would transform the manual

into a font of substantive rights.        Yet, looking to the manual as

evidence of how the department recommends matching the conduct to

the crime is a far cry from creating a new substantive right; it

simply illuminates what the department considers typical.               Koon

instructs courts to employ their “vantage point and day-to-day

experience in criminal sentencing” to determine what is typical;

that a court might consider the vantage point of prosecutors who

routinely appear before the court is consistent with this general

mandate.    Taking into account the collective wisdom and experience

of the Department of Justice seems an effective means of ensuring

regularity in sentencingSScertainly more so than would an exclusive

reliance on individual experience.

     The government contends, however, that the portion of the

manual     discussing   Federal     Election    Campaign     Act   (“FECA”)

prosecutions is irrelevant, because the defendants were charged

with money-laundering, not FECA violations.             Just because the

defendants' goal was to violate FECA, the government reasons, does

not absolve them of criminal liability for the other statutes they

violated in pursuance thereof.        If a defendant commits murder in

order to steal a car, he is prosecuted for murder, not car theft.

     The government's argument amounts to a claim that the money-


      17
         In fact, the court ultimately employed the fraud guideline, U.S.S.G.
§ 2F1.1, in fashioning the sentences.

                                     31
laundering statute facially applies to the defendants' conductSSa

point no one contests.    As such, the government's challenge fails

to   engage   the   fundamental   premise    of   the   district   court's

reasoning: that Hemmingson's and Ferrouillet's conduct, when viewed

alongside the conduct that is usually prosecuted under the money-

laundering statutes, was atypical.

      Contrary to the government's inference, the court did not rule

that this was just an FECA caseSSand contrary to the defendants'

arguments, this is not an FECA case.          It is a money-laundering

case, but an unusual one in that the goal was to conceal a

corporate contribution to a defunct political campaign.            The key

question is whether the facts are sufficiently unusual to warrant

a heartland departure.

      The two cases the government relies on to prove the typicality

of this prosecution reveal the weakness of its position.              Both

United States v. Green, 964 F.2d 365 (5th Cir. 1992), and United

States v. Carpenter, 95 F.3d 773 (9th Cir. 1996), involved long-

running schemes far more elaborate than the isolated instance of

money-laundering that occurred here.        In Green, the defendant was

the Commissioner of Insurance of Louisiana who accepted concealed

corporate contributions as bribes; in Carpenter, a state senator

and two accomplices hatched a detailed plan to convert political

contributions to private funds.         While these cases support the

government's position that it is not unprecedented to prosecute

election-related wrongdoing under the money-laundering statutes,

the government's failure to identify more than two casesSSboth of


                                   32
which differ factually in important respects from the instant

caseSScuts    against       its    claim   that   this   sort    of   conduct    is

ordinarily prosecuted as money-laundering.18



                                           4.

      In concluding that the defendants' conduct was sufficiently

unusual to warrant departure, the district court followed United

States v. Winters, 105 F.3d 200, 208 (5th Cir. 1997), in which we

deemed it “incumbent on the district court to articulate relevant

facts and valid reasons why the circumstances of this case were of

a kind or degree not adequately considered by the Guidelines and

thus sufficient to take it outside the heartland of relevant

cases.”       The   court    did    exactly     that   here,    noting   that   the

defendants were not seeking to legitimize a stream of illegal

      18
         Ferrouillet attaches to his brief a recent report to Congress by the
United States Sentencing Commission, Sentencing Policy for Money Laundering
Offenses, including Comments on Department of Justice Report (Sept. 18, 1997).
Although the district court did not rely on this report, which was issued after
sentencing, the Commission's conclusions tend to support the court's reasoning.
The Commission explained that its

      long-term analysis of money laundering cases also demonstrated that
      the intended relationship between the harm caused and the
      measurement of the offense seriousness under the money laundering
      sentencing guidelines has become distorted. Individuals who engaged
      in essentially the same offense conduct received substantially
      higher or lower sentences, depending on whether they were charged,
      convicted, and sentenced under the underlying offense-related
      statute, or the money laundering statute, or both.
      ...

      [T]he Commission's analysis of money laundering sentences reflects
      that disparate sentencing persists as a result of the structure of
      the current money laundering guidelines. . . . The potential for
      . . . disparate results between economic and drug trafficking
      offenses in connection with money laundering is problematic, and
      reinforces the need for fundamental revisions to the money
      laundering sentencing guidelines.
Id. at 7-8.

                                           33
income into the mainstream economy.        The court further noted that

the source of the money was corporate funds rather than drug

proceeds, or proceeds from some other unlawful activity.                In sum,

the court's conclusion, based on its vantage point and day-to-day

experience in criminal sentencing, reflects nothing more than a

determination    that   the   particular   facts   of    this   caseSSmoney-

laundering for purposes of concealing a corporate contribution to

a   defeated    candidateSSwere   atypical    when      compared   to    other

prosecutions under the money-laundering statutes.

     The guidelines grant considerable discretion in identifying

facts and circumstances that warrant departureSSeither downward or

upward. As the Koon Court noted, “the Commission chose to prohibit

consideration of only a few factors, and not otherwise to limit, as

a categorical matter, the considerations which might bear upon the

decision to depart.” 518 U.S. at 94.     The district court premised

its decision on the unusual facts of this case; it also considered

Department of Justice practice, the language and structure of the

guideline, and the absence of caselaw supporting the government's

claim to typicality.     We cannot say that this constituted an abuse

of discretion under Koon.



                                    5.

     The district court stated one reason for departure that we

deem impermissible.     The court observed that this prosecution was

brought by an Independent Counsel and therefore “did not follow the

traditional checks and procedures of a typical federal government


                                    34
prosecution.”19      We see no relevance between the fact that the

United States is prosecuting through the Office of Independent

Counsel and the appropriateness of a downward departure.

      Characterizing a prosecution by the Independent Counsel as

per se unusual would grant courts an automatic right to depart when

sentencing in such cases.       We refuse to accept this reasoning.        “It

is now established beyond dispute that . . . the Independent

Counsel stands in place of the Attorney General and represents the

United States in any proceeding within his or her jurisdiction.”

In re Sealed Case, 146 F.3d 1031, 1031 (D.C. Cir. 1998) (denial of

rehearing en banc) (Silberman, J., concurring).

      An Independent Counsel prosecutes in the name of the United

States and enjoys “full power and independent authority to exercise

all investigative and prosecutorial functions and powers of the

Department of Justice.”         28 U.S.C. § 594(a); Morrison v. Olson,

487 U.S. 654, 662 (1988).         There is no basis, in our precedent or

in   practice,    for   deeming    an   Independent     Counsel   prosecution

inherently suspect.        We do not believe, however, that the district

court would have sentenced differently absent reliance on this

impermissible factor. See United States v. McDowell, 109 F.3d 214,

219 (5th Cir. 1997) (upholding upward departure based on one

permissible    and   one    impermissible    reason).      Accordingly,    its

mistake in this regard is not reversible error.



      19
         The defendants, in their briefs, abandon insinuation and cast subtlety
to the wind. Hemmingson's brief opens with the plaintive cry: “WHAT WRATH HATH
INDEPENDENT COUNSEL WROUGHT.”

                                        35
AFFIRMED.20




20
     The motion to supplement the record is denied.

                                  36